Title: From George Washington to Henry Knox, 28 June 1781
From: Washington, George
To: Knox, Henry


                        

                            Dear SirHead Quarters Peekskill 28h June 1781
                        
                        The following is an extract of what I have just received from the Board of War in a letter of the 22d Inst.
                            "The Board are unhappy to inform you that nothing is yet done in consequence of General Knox’s letter: immediately on the
                            receipt of it they made the necessary estimates and applications to Congress for the following Sums—To the department of
                            Military Stores £3794 Specie and for transportation £43,747 Specie but the money is not yet granted and nothing can be
                            done without it. The Board have been informed that their Estimates were referred to a Committee who were directed to
                            confer with Mr Morris on the subject."
                        I am every day more and more dubious of our being able to carry into execution the operation which we have in
                            contemplation, not only from the small prospect of the necessary number of Men, but from an information which I have just
                            received from the Minister of France and which is, that a reinforcement, said to consist of between three and four
                            thousand Men, arrived at Charles town the beginning of this month. part were landed at Charles town, the remainder were
                            intended for Augustine and New York. You must be sensible that a trifling augmentation of force at the latter place must
                            render our success at least precarious. Under the foregoing circumstances, I am confirmed in what you know has always been
                            my opinion, that it will be wrong to bring more Stores from the Southward than will be absolutely necessary, because,
                            should we be disappointed here, they come so far out of the way. The case is different as to those which come from the
                            Eastward. I have for these reasons, in my answer to the Board of War, desired them to compleat the Estimate at all events
                            if possible, as the Stores will be always valuable, and have referred them to you for directions as to the transportation
                            of such Articles as will be essentially necessary for a commencement of operations—the remainder may either be brought on
                            when we see a certainty of proceeding—may remain where they are if the matter falls through, or may be turned southward
                            should there be occasion. This plan appears to me such an one as does not put a stop to preparations, and yet avoids the
                            great expence, except necessary, transportation. You will therefore, as soon as possible, make out the Returns of what
                            will be first wanted and transmit them to the Board. You see their difficulties and will therefore be pleased to confine
                            them to the essentials. I am with very great Regard Dear Sir Yr most obt and hble servt
                        
                            Go: Washington
                        
                        
                            P.S. Be pleased to send down 6 dark Lanthorns and 12º Rockets by the Bearer.
                        

                    